DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 2/5/21. Claims 8-25 are pending in the case. Claims 1-7 are cancelled. This Office Action is made final.

Response to Arguments
2.	Applicant has cancelled claims 1-5 and 7, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
Applicant has cancelled claim 6, therefore the 35 U.S.C. 112(f) interpretation of this claim is respectfully withdrawn. 
Applicant’s arguments to alleviate the Foreign Priority interpretation have been fully considered and are persuasive, therefore the Foreign Priority interpretation is respectfully withdrawn.
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re new independent claim 8, Applicant argues on page 8-9 that the cited references Tokuchi and Shimono don’t teach or suggest the new claim. 
R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are not persuasive. Tokuchi teaches the claim limitations, as described in the rejection.


Claim Rejections - 35 U.S.C. 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 25 recites "an information processing method of a server” that contains no hardware recitation except as intended use. The claim recites “a server” that could be interpreted as having a software embodiment, thus failing to define any structure or hardware. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Applicant is advised to amend claim 25 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection. 


Claim Rejections - 35 U.S.C. 112
4.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claim 21 recites the limitation "the talk room". Claim 21 depends on claims 8 and 13, which do not recite “a talk room”. This limitation is introduced in dependent claim 20. There is insufficient antecedent basis for this limitation in the claim. The limitation “the talk room” will be interpreted as “a talk room”. Appropriate correction is required. 1j. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Claims Objections
6.	Claim 18 is objected to because it contains the following format errors. 
Claim 18 is identical to claim 17 and introduces no new limitations. Appropriate correction is required. 


Claim Rejections - 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 8-10, 12-13, 16, 19 and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuchi (U.S. Patent Application 20190079704). 
Regarding claims 8, 24 and 25, Tokuchi teaches a server configured to transmit a message from a first account to a second account which is different from the first account (i.e. server (FIG. 1 element 16 and par. 36)), the server comprising: 
a communication interface; 
a memory configured to store computer-readable instructions; and 
one or more processors configured to execute the instructions to: 
control the communication interface to transmit a first message from the first account to the second account, so that the first message and a first image set by the first account are displayed in a terminal of a user of the second account (i.e. the conversation partner sends a first message to user asking “How can I help you?”, with an icon associated with the automatic response AI (FIG. 8 elements 58, 62 and par. 102). The conversation partner can be a chatbot (par. 41). Examiner note: the first account is the conversation partner, i.e. the customer assistance agent, the second account is the user), 
control the communication interface to receive, from the second account, first information related to a user of the first account (i.e. The user replies “I want to use multifunction device (B)” (FIG. 8 elements 60, 64)), 
control the communication interface to transmit second information related to a second image based on the first information, the second image being set by the first account and different from the first image (i.e. the conversation partner sends a second message with a different icon representing a printer (FIG. 8 element 66)), and 
control the communication interface to transmit a second message from the first account to the second account, so that the second message and the second image based on the second information are displayed in the terminal of the user of the second account (i.e. the chat session is displayed in the terminal device of the user. In the second message the multifunction device asks: “Which function do you want to use?” (FIG. 8 element 68).).  


Regarding claim 9, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the first information is a third message that is input into the second account (i.e. the user replies “I want to use multifunction device (B)” (FIG. 8 element 64)).  


Regarding claim 10, Tokuchi teaches the server according to claim 9. Tokuchi further teaches wherein the third message comprises information of a name of the user that is associated with the first account (i.e. a character string indicating the automatic response AI may be displayed along with the image 58 (FIG. 8 and par. 102). The user replies “I want to use multifunction device (B)” (FIG. 8 element 64). Examiner note: the name of the user associated with the first account is “multifunction device (B)”).  


Regarding claim 12, Tokuchi teaches the server according to claim 9. Tokuchi further teaches wherein the first information comprises information regarding a change of the user of the first account (i.e. the user replies “I want to use multifunction device (B)” (FIG. 8 element 64). Examiner note: the user associated with the first account changes from the conversation partner to multifunction device (B)).  


Regarding claim 13, Tokuchi teaches the server according to claim 12. Tokuchi further teaches wherein the first information comprises an answer to a question transmitted from the first account (i.e. the conversation partner asks the question “How can I help you?”, and the user replies with the answer “I want to use multifunction device (B)”. Examiner note: the first information is the name of the device the user wants to use, “multifunction device (B)”).  


Regarding claim 16, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the first message is generated and transmitted by the server (i.e. the conversation partner program may be installed on the server (FIG. 1 and par. 40, 48)), when the first account is associated with a bot, a sender of the first message being the bot of the first account (i.e. the conversation partner can be a chatbot (par. 41)).  


Regarding claim 19, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the first image is associated with the first account by the terminal, and the second image is associated with the first account by the terminal (i.e. the first icon of the conversation partner represents the AI agent, and the second icon is of a printer (FIG. 8). Examiner note: both images are associated with the conversation partner, i.e. the first account).  


Regarding claim 21, Tokuchi teaches the server according to claim 13. Tokuchi further teaches wherein the first information is displayed in the talk room (i.e. display chat session; the user replies “I want to use multifunction device (B)” in the chat session (FIG. 8)).  


Regarding claim 22, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the server is a first server, and the second image is stored in a second server that is different from the first server (i.e. plural servers may be included in the system (par. 36). The images schematically representing the device, e.g. icons, may be stored on a different server (par. 46)). 

 
Regarding claim 23, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the second information specifies a storage location where the second image is stored (i.e. a storage unit stores server address information of the server (par. 83)).  


Claim Rejections - 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi in view of Kim et al (U.S. Patent Application 20190034522). 
Regarding claim 11, Tokuchi teaches the server according to claim 9, but Tokuchi doesn’t expressly teach wherein the first information comprises a keyword that is set for the first account.
Kim et al teaches wherein the first information comprises a keyword that is set for the first account (i.e. a predetermined expression from the text indicates counselor switching. The predetermined expression includes a keyword indicating a human-counselor-dedicated task (par. 28)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to use a keyword for the first account, because doing so would provide a method to complement the skills of an automated agent with those of a human agent, when required by complicated or difficult situations (par. 4-5).


Regarding claim 14, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein, when the first account is associated with a bot, the first information comprises information related to a change of a chat participant associated with the first account from the bot to the first account associated with the first information, the first account being different from the bot (i.e. the conversation partner can be a chatbot (par. 41). The user replies “I want to use multifunction device (B)” (FIG. 8 element 64). Examiner note: the user associated with the first account changes from the bot to multifunction device).  
Tokuchi doesn’t expressly teach the user of the first account.
Kim et al teaches wherein, the user of the first account, the user of the first account being different from the bot (i.e. switch agent from bot to human (FIG. 6 step S109-111 and par. 76). Switch into manned counseling (FIG. 7B and par. 41). Examiner note: the user of the first account is the automated agent i.e. the bot, or the human agent).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to switch the first account from bot to a different user, because doing so would provide a method to complement the skills of an automated agent with those of a human agent, when required by complicated or difficult situations (par. 4-5).


Regarding claim 15, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the first image is associated with a bot, and the second image is associated with the first account (i.e. the conversation partner can be a chatbot (par. 41). The first icon of the conversation partner represents the AI agent, and the second icon is of a printer (FIG. 8)).  
Tokuchi doesn’t expressly teach the user of the first account.
Kim et al teaches the user of the first account (i.e. switch agent from bot to human (FIG. 6 step S109-111 and par. 76). Switch into manned counseling (FIG. 7B and par. 41)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to use an image of a bot and an image of a different user, because doing so would provide a method to complement the skills of an automated agent with those of a human agent, when required by complicated or difficult situations (par. 4-5).


Regarding claims 17 and 18, Tokuchi teaches the server according to claim 9, but Tokuchi doesn’t expressly teach wherein the second message is a message that is transmitted by a terminal of an operator.
Kim et al teaches wherein the second message is a message that is transmitted by a terminal of an operator (i.e. switch into manned counseling. Screen is displayed on human agent terminal (FIG. 7B and par. 41). Examiner note: after switching the conversation partner from bot to human operator, the operator sends the subsequent messages).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to send the second message by a terminal of an operator, because doing so would provide a method to complement the skills of an automated agent with those of a human agent, when required by complicated or difficult situations (par. 4-5).


Regarding claim 20, Tokuchi teaches the server according to claim 8. Tokuchi further teaches wherein the first message and the first image are displayed in a talk room comprising the first account and the second account (i.e. the messages are displayed in a chat session on the terminal device (FIG. 8)).  
Tokuchi doesn’t expressly teach the talk room being displayed in a terminal of the user of the first account, and the second message and the second image are displayed in the talk room displayed in the terminal of the user of the first account.
Kim et al teaches wherein the first message and the first image are displayed in a talk room comprising the first account and the second account, the talk room being displayed in a terminal of the user of the first account, and the second message and the second image are displayed in the talk room displayed in the terminal of the user of the first account (i.e. switch into manned counseling. Screen is displayed on human agent terminal (FIG. 7B and par. 41). Examiner note: after switching the conversation partner from bot to human operator, the operator sends the subsequent messages).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to display messages on the terminal of the human operator, because doing so would provide a method to complement the skills of an automated agent with those of a human agent, when required by complicated or difficult situations (par. 4-5).


Conclusion

8.           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 4, 2021